Appellant was convicted of the charge of operating a motor vehicle upon a public highway when and while he was then and there in a state of intoxication. The only point requiring discussion is the contention by appellant that there is no proof in the record, other than by his own confession, that he was the driver of the car. He relies on the familiar rule that the corpus delicti may not be established solely by confession. Conceding for the purposes of this case that the point involves the corpus delicti and not merely the identity of the offender, we find that an undisputed witness for appellant testified that when the car left Purvis, a few miles from the scene of the accident, appellant was the driver. This renders it reasonably probable that appellant was the driver at the time charged, and this probability when coupled with the confession and all the other evidence was sufficient to take the issue to the jury. See the latest case on this subject, Gross v. State, 191 Miss. 383,2 So.2d 818.
Affirmed. *Page 61